Citation Nr: 1329583	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1959 to April 
1963, with prior and subsequent periods of Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2011 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for the 
claims currently on appeal.


FINDINGS OF FACT

Bilateral hearing loss and tinnitus are related to the 
Veteran's noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2012). 

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, 
no further discussion of compliance with VA's duty to notify 
and assist is necessary.

The Veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He asserts that these 
disabilities are the result of noise exposure during basic 
training for the U.S. Marine Corps.  Specifically, he claims 
that he was subjected to noise from firing rifles, machine 
guns, and grenades.  The Veteran reports that constant 
tinnitus began during service, and that he has experienced 
both hearing loss and tinnitus since service.  See November 
2010 VA Form 21-526.   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation 
benefits, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service-the so-called 'nexus' 
requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record, which includes a March 2011 
VA audiological examination report and a December 2010 
letter from the Veteran's private audiologist, reflects 
diagnoses of hearing loss and tinnitus.  Thus, the Veteran 
has satisfied the first Shedden requirement of a current 
disability.

The Veteran's Form DD-214 shows that his military 
occupational specialty (MOS) was administrative 
man/stenographer.  While this MOS generally is not 
associated with acoustic trauma, the Veteran has stated that 
he was exposed to excessive noise, without the use of 
hearing protection, during basic training.  The Board finds 
that the Veteran is competent to report that he experienced 
noise exposure in service, and that he has experienced 
hearing loss and tinnitus since service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  
Further, the Board finds that the Veteran's reports of noise 
exposure, hearing loss, and tinnitus are credible.  There is 
no evidence contradicting the Veteran's statements 
concerning in-service noise exposure during basic training.  
Accordingly, the Veteran's in-service exposure to acoustic 
trauma is conceded. 

There are conflicting medical opinions as to whether the 
Veteran's current hearing loss and tinnitus disabilities are 
related to service.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).
 
A March 2011 VA audiological examination includes an opinion 
that it is "less likely as not" that the Veteran's hearing 
loss and tinnitus are related to in-service noise exposure.  
In support of his opinion the examiner stated that:

[The Veteran's] exposure to high risk noise in the 
military was related to weapons fire during basic 
training during boot camp.  The status of his hearing 
was not assessed by valid means when he enlisted and 
when discharged from the service.  His post military 
exposures to noise were not considered excessive.  His 
current audiogram displayed a bilateral high frequency 
impairment (L>R) less likely than not related to noise 
exposure.  [The Veteran] was also assessed for hearing 
loss in Oct. of 2001 and Dec. of 2010.  The earlier 
examination revealed a mild impairment at 4k Hz for the 
R ear and mild to moderate for the L ear at 3-4k Hz.  
His current audiological data reveals a significant 
aggravation of hearing when hearing loss from noise 
exposure was not a factor in his life.  It is also 
noted that the 2001 values reflect his hearing some 38 
years after discharge.  Considering his hearing showed 
a progressive loss in the decade to follow, his hearing 
would have been significantly better 38 years earlier 
at the time of his discharge.  In addition, assuming 
significant high frequency hearing loss was 
attributable to weapons fire limited to basic training, 
as such, many soldiers would show hearing impairments 
when such is not the case.  Exposures related to more 
excessive noises over longer periods of time, i.e. 
especially combat related noise are the more common 
bases for resulting HL.  However with a lack of 
validating hearing data at discharge, an opinion of was 
not caused by military trauma is not appropriate.

His claim for tinnitus follows the same line of 
reasoning as was presented for his claim for hearing 
loss.  The aggravation of hearing loss (cochlear 
damage) displayed over the last 10 years, not related 
to noise exposure, implies another medical factor is 
the basis for hearing loss and tinnitus.

The record also contains a positive nexus opinion from J.D., 
the Veteran's private audiologist.  A December 2010 letter 
included audiometric testing results that revealed mild to 
severe sensorineural hearing loss in the right ear, and mild 
to moderately severe sensorineural hearing loss in the left 
ear.  The audiologist considered the Veteran's report of in-
service noise exposure which included training on grenades, 
rocket launchers, machine guns, rifles and hand guns.  She 
noted that the Veteran reported constant tinnitus which 
began during his time in the military and that he first 
noticed it one night while on guard duty.  She related that 
there was no other history of noise exposure post military.  
She opined that it is "more likely than not" that the 
Veteran's hearing loss and tinnitus are related to his 
military noise exposure.  In support of her opinion, she 
stated, "[i]t is documented in the histopathology literature 
that outer hair cell damage in the cochlea occurs prior to 
an individual ever showing a threshold shift on an 
audiogram.  This opinion is based on case history, and onset 
of tinnitus."  

In August 2011, J.D. submitted another statement indicating 
that she had reviewed the Veteran's service treatment 
records (STRs), including his entrance and separation exams.  
She noted that a whisper test is an invalid form of testing 
hearing loss.  The audiologist reiterated that "it is more 
likely than not that the Veteran's hearing loss and tinnitus 
is related to his military noise exposure and it may have 
worsened as a civilian."  She related that the opinion was 
based on case history, configuration of hearing loss and 
onset of tinnitus.  The examiner further supported this 
opinion by stating, "[i]t is also very common that the noise 
induced hearing loss will deteriorate and worsen over time 
even if the patient is never exposed to loud noise again."

The Board finds the December 2010 and August 2011 opinions 
of the private audiologist are probative in establishing a 
nexus between the Veteran's current disability, hearing loss 
and tinnitus, and service.  The audiologist provided her 
opinion based on the Veteran's service treatment records, 
the relevant history, including history provided by the 
Veteran concerning the onset of hearing loss and tinnitus, 
as well as based her opinion on case history, and 
configuration of hearing loss.  These factors add 
significantly to the probative value of the nexus opinions 
given.  She also explained that it was common that noise 
induced hearing loss will deteriorate and worsen over time 
even if the patient was never exposed to loud noise again.  
The Board finds that the opinions offered by the private 
audiologist are internally consistent and provided a 
complete rationale for the opinion given.

Concerning the March 2011 VA examiner's opinion, the Board 
finds that it is not completely consistent in its finding.  
While the audiologist stated that hearing loss and tinnitus 
are less likely as not caused by or a result of acoustic 
trauma, he also makes a statement which appears to be in 
conflict with this conclusion reached.  In this regard, he 
noted that "exposures related to more excessive noises over 
longer periods of time, i.e. especially combat related noise 
are the more common bases for resulting hearing loss.  
However, with a lack of validating hearing data at 
discharge, an opinion of was not caused by military trauma 
is not appropriate."  This conclusion suggests that hearing 
loss may be related to service.  The opinion also appears to 
not take into account the Veteran's history of experiencing 
tinnitus in service.  The Board finds that the Veteran is 
competent to report when tinnitus first started and the 
Board also finds his report to be credible, as there is no 
compelling or probative evidence to the contrary.  As part 
of the rationale for finding that it was less likely than 
not that the Veteran's hearing loss was related to service, 
the examiner stated that assuming significant high frequency 
hearing loss was attributable to weapons fire limited to 
basic training, as such, many soldiers would show hearing 
impairments when such is not the case.  This rationale is 
not probative in determining whether hearing loss in the 
Veteran occurred as a result of such exposure.  This is the 
case especially in the absence of any medical support or 
authority for such finding.

After reviewing the evidence of record, the Board finds that 
the private opinions showing a nexus between service and the 
Veteran's hearing loss and tinnitus are more probative than 
the March 2011 VA opinion which states that it is less 
likely as not related to service.  As such, the Board finds 
that the evidence supports the claim of service connection 
for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


